RENDERED: NOVEMBER 4, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1116-MR

COMMONWEALTH OF KENTUCKY                                            APPELLANT


                 APPEAL FROM FAYETTE CIRCUIT COURT
v.               HONORABLE JULIE M. GOODMAN, JUDGE
                      ACTION NO. 21-CR-00324-004


ABDUL A. TYREE                                                        APPELLEE


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND K. THOMPSON,
JUDGES.

CALDWELL, JUDGE: The Commonwealth appeals from the Fayette Circuit

Court’s order granting Abdul A. Tyree’s motion to suppress evidence. For the

following reasons, we reverse and remand this matter to the Fayette Circuit Court

for proceedings consistent with this Opinion.
                                       FACTS

             On January 14, 2021, Lexington Police Department officers, assisting

the United States Marshal Service Fugitive Task Force, arrived at 411 Roosevelt

Boulevard in Lexington to execute a warrant for the arrest of Raekwon Burse. A

warrant had been issued for Burse, who was a suspect in a 2020 murder which had

occurred in Lexington. And though it was thought he had fled to Detroit after the

crime, he had recently been observed by law enforcement at the Roosevelt

Boulevard address.

             As Lexington Police Detective (“Det.”) Reid Bowles approached the

small, one-story bungalow on Roosevelt Boulevard in his unmarked vehicle, he

activated lights and sirens. He saw an unknown person run inside the home via the

front door. Det. Bowles left his cruiser and situated himself at the rear of the

home, to prevent an escape through the back doors or windows. He was joined by

Deputy United States Marshal Todd Hansford, who had ridden with him, and other

members of the Task Force who converged on the rear of the home from different

locations. Other law enforcement officers were contemporaneously occupying the

sides and front of the small home. As Det. Bowles came around the rear of the

home, he noticed a blanket, which was covering an open rear window, be moved

aside by someone inside the home. Raekwon Burse began to exit the home via the




                                         -2-
window, but stopped when he saw Det. Bowles, who addressed him by name.

Burse cursed and retreated into the home.

               Det. Bowles approached the window and removed the blanket. He

then observed a handgun on a bed inside. He radioed this information to other

members of the Task Force. Other members of the Task Force were reporting via

their radios that other persons were attempting to flee the home through windows

located on the side of the house but were retreating back inside as they saw officers

posted outside.

               Concurrently, Deputy United States Marshal Gordon Hotchkiss1 was

at the front of the home with other deputies and Lexington Police Department

officers. Hotchkiss knocked on the door and someone inside opened the door. He

took several steps just inside the home when he was directed to the location of

Burse by the individual who had opened the door. He handcuffed Burse and

immediately removed him from the home. Hotchkiss testified that a very short

time elapsed, perhaps a couple of minutes, between his knocking on the front door

and the deputies removing Burse in handcuffs from the residence. After the

deputies had removed Burse from the front of the home, Lexington Police




1
 The trial court, the Appellant, and the Appellee all incorrectly refer to the Deputy as Gordon
“Hoskins,” but a careful review of the record indicates that the Marshal’s surname is
“Hotchkiss.”

                                               -3-
Department officers entered to conduct a “protective sweep,” as multiple people

had been seen attempting to flee the home and a handgun had also been observed.

             Contemporaneous with the arrest of Burse, Det. Bowles, still at the

rear of the home, observed the Appellant, Abdul A. Tyree, attempt to flee out the

rear door of the home as officers began the sweep of the home. Observing Det.

Bowles, Tyree retreated inside the home, where he was detained in the kitchen by

officers conducting the sweep. It was later determined that Tyree had a warrant for

his arrest from Ohio.

             During the protective sweep of the home, officers noted, in plain

view, evidence of trafficking in narcotics; the officers saw marijuana “shake” and a

white powder on the kitchen counter. Based upon these observations, a search

warrant was obtained for the home and several vehicles found about the property.

When the search warrant was executed, thousands of dollars in cash, four

handguns, and large amounts of heroin, cocaine, marijuana, and fentanyl were

found and seized. All four men found in the home, including the Appellant, were

charged with trafficking and firearms violations.

             Tyree alone filed a motion to suppress the evidence discovered during

the protective sweep, arguing that his seizure was illegal and, therefore, the

evidence found as a result of that seizure was illegally obtained. Following a

hearing, the trial court upheld Tyree’s motion, holding that once Burse was


                                         -4-
arrested and removed from the home a protective sweep was unnecessary and

therefore not justified. The Commonwealth has appealed that holding. We agree

with the Commonwealth and reverse the trial court’s order and remand this matter

back to the trial court.

                               STANDARD OF REVIEW

              When reviewing a trial court’s determination on suppression of

evidence, the standard of review is two-fold. We first give deference to the trial

court’s finding of facts, reviewing to ensure they are supported by substantial

evidence. We review the legal determinations of the trial court de novo.

              First, we review the trial court’s factual findings for clear
              error and we are to “deem conclusive the trial court’s
              factual findings if supported by substantial evidence.”
              Williams v. Commonwealth, 364 S.W.3d 65, 68 (Ky.
              2011). Next, we review de novo the trial court’s
              application of the law to those facts. Id. Further, the
              ability to assess the credibility of witnesses and to draw
              reasonable inferences from the testimony at a suppression
              hearing “is vested in the discretion of the trial court.”
              Pitcock v. Commonwealth, 295 S.W.3d 130, 132 (Ky.
              App. 2009) (citing Commonwealth v. Whitmore, 92
              S.W.3d 76, 79 (Ky. 2002)).

Burdine v. Commonwealth, 641 S.W.3d 708, 710 (Ky. App. 2022).

              The facts are not in dispute.2 We will conduct a de novo review of the

trial court’s application of the law to those facts.


2
 We note that the trial court expressed some misapprehensions of the facts at the suppression
hearing during arguments after the testimony of the law enforcement officers. However, as the

                                              -5-
                                          ANALYSIS

               This matter presents a unique factual situation. Most usually, an

accused seeking an order to suppress evidence against him alleges that he has a

privacy interest in the area which was searched by law enforcement. And

therefore, law enforcement was not legally entitled to vitiate that privacy interest as

there was no factual predicate to allow the breach, such as a proper arrest or the

execution of a validly obtained search warrant. This case does not present such a

factual scenario.

               Rather, here, Tyree could forward no privacy interest in the home, nor

did he attempt to do so. He was not a resident of the home and did not claim to be

even an overnight guest. He does not claim ownership of the drugs and guns

seized. His motion, instead, simply claimed that he was illegally seized.3

              “The right of the people to be secure in their persons,
               houses, papers, and effects, against unreasonable
               searches and seizures, shall not be violated.” U.S. Const.
               amend. IV. The Fourth Amendment does not bar all
               warrantless searches but only unreasonable ones.
               Maryland v. Buie, 494 U.S. 325, 331, 110 S. Ct. 1093,
               108 L. Ed. 2d 276 (1990). To determine reasonableness,
               we “balance[ ] the intrusion on the individual’s Fourth
               Amendment interests against its promotion of legitimate
               governmental interests.” Ibid. (collecting cases).


court did not repeat these erroneous factual findings in the written order, we accept the factual
findings in the order to be supported by substantial evidence.
3
 The motion, in relevant part, requests that the court “suppress all evidence and/or information
seized during the unlawful seizure of Tyree.”

                                                -6-
United States v. Cousins, 841 F. App’x 885, 898 (6th Cir. 2021), cert. denied sub

nom. Stewart v. United States, 142 S. Ct. 284, 211 L. Ed. 2d 132 (2021).

             It is axiomatic that to assert a violation of one’s Fourth Amendment

rights, one must forward an interest in the subject property which the Fourth

Amendment was meant to protect. As pointed out recently by the Kentucky

Supreme Court in Warick v. Commonwealth, this is not so much a matter of

“standing” to object to the actions of law enforcement, but instead is more a matter

of whether a person has an interest protected by the Fourth Amendment in the

place searched or the items seized:

                    The continued use of “standing” to describe the
             right to invoke the Fourth Amendment exclusionary rule
             is not an anomaly confined to Kentucky. For example,
             Byrd v. United States, recently described the “standing”
             question as a common one.

                         It is worth noting that most courts analyzing
                   the question presented in this case, including the
                   Court of Appeals here, have described it as one of
                   Fourth Amendment “standing,” a concept the
                   Court has explained is not distinct from the merits
                   and “is more properly subsumed under substantive
                   Fourth Amendment doctrine.”

             ___ U.S. ___, 138 S. Ct. 1518, 1530, 200 L. Ed. 2d 805
             (2018) (citation omitted).

                   Byrd also recognized one reason why the Fourth
             Amendment “standing” terminology remains in use,
             cautioned against its confusion with the U.S.


                                        -7-
              Constitution’s Article III standing, and provided explicit
              guidance in addressing a motion to suppress. Byrd states:

                            The concept of standing in Fourth
                     Amendment cases can be a useful shorthand for
                     capturing the idea that a person must have a
                     cognizable Fourth Amendment interest in the place
                     searched before seeking relief for an
                     unconstitutional search; but it should not be
                     confused with Article III standing, which is
                     jurisdictional and must be assessed before reaching
                     the merits. Because Fourth Amendment standing
                     is subsumed under substantive Fourth Amendment
                     doctrine, it is not a jurisdictional question and
                     hence need not be addressed before addressing
                     other aspects of the merits of a Fourth Amendment
                     claim.

              Id. at 1530-31 (internal citations and parenthetical
              omitted). Consequently, we again recognize the Supreme
              Court’s guidance, and we do not address Warick’s
              “standing” in this appeal, but look to the merits of his
              Fourth Amendment claim.

Warick v. Commonwealth, 592 S.W.3d 276, 282-83 (Ky. 2019).

              There was no evidence adduced that Tyree was a resident of 411

Roosevelt Avenue.4 There was not even any evidence presented that Tyree was at

the home with the consent of the resident, though there is also no suggestion he

was not. Heeding the Supreme Court’s directing in Warick, we are not holding

that Tyree had no standing to contest the seizure of items in the home but are


4
  The lease was in the name of an Anthony Beaty, who was not indicted along with those found
at the home on January 14, 2021.



                                             -8-
instead finding that his Fourth Amendment claim lacks sufficient merit. Quite

simply, we hold that Tyree had no “cognizable Fourth Amendment interest in the

place searched” and thus had no claim to seek “relief for an unconstitutional

search[.]” Byrd, 138 S. Ct. at 1530.

               The Fourth Amendment protects “people, not places,” and, therefore,

the person forwarding the protection against intrusion must prove satisfactorily that

he has a legitimate expectation of privacy in the area searched or the property

seized. See Rakas v. Illinois, 439 U.S. 128, 99 S. Ct. 421, 58 L. Ed. 2d 387

(1978).5 Evaluating claims of an expectation of privacy involves the application of

a two-part test. The first part involves an analysis of whether the individual, by his

conduct, has “exhibited an actual (subjective) expectation of privacy.” If he has,

then the analysis turns to the second question, whether the expectation of privacy is




5
               A person who is aggrieved by an illegal search and seizure only
               through the introduction of damaging evidence secured by a search
               of a third person’s premises or property has not had any of his
               Fourth Amendment rights infringed. [Alderman v. United States,
               394 U.S. 165, 174, 89 S. Ct. 961, 966, 22 L. Ed. 2d 176 (1969).]
               And since the exclusionary rule is an attempt to effectuate the
               guarantees of the Fourth Amendment, United States v. Calandra,
               414 U.S. 338, 347, 94 S. Ct. 613, 619, 38 L. Ed. 2d 561 (1974), it
               is proper to permit only defendants whose Fourth Amendment
               rights have been violated to benefit from the rule’s protections.

Rakas, 439 U.S. at 134, 99 S. Ct. at 425.



                                              -9-
one which society belies is reasonable under the circumstances. See Smith v.

Maryland, 442 U.S. 735, 740, 99 S. Ct. 2577, 2580, 61 L. Ed. 2d 220 (1979).6

               The first is whether the individual, by his conduct, has
               “exhibited an actual (subjective) expectation of privacy,”
               389 U.S., at 361, 88 S. Ct., at 516 – whether, in the words
               of the Katz majority, the individual has shown that “he
               seeks to preserve [something] as private.” Id., at 351, 88
               S. Ct., at 511. The second question is whether the
               individual’s subjective expectation of privacy is “one that
               society is prepared to recognize as ‘reasonable[.]’
Smith, 442 U.S. at 740, 99 S. Ct. at 2580.

               Tyree never forwarded any argument which would form a basis for a

finding that he had an actual expectation of privacy in the home. In Ordway v.

Commonwealth, the Kentucky Supreme Court determined Ordway had no

expectation of privacy sufficient to contest the search of his girlfriend’s apartment,

wherein was found evidence tying both to a series of robberies and burglaries. 352

S.W.3d 584, 592 (Ky. 2011). In so finding, the Court noted “[n]o evidence was

presented at either suppression hearing that Appellant legally resided with [the

lessee], enjoyed unrestricted access to the apartment, had a key to the apartment, or

paid bills there.” Id. In the present case, Tyree made no argument that he had any

connection whatsoever to the Roosevelt Boulevard home.



6
 At the suppression hearing, the trial court stated on several occasions that she interpreted the
cases she was reading to support a contention that anyone against whom contraband is being
used has a right to challenge the seizure of that contraband. However, no such contention
appears in the order promulgated.

                                               -10-
                      A defendant bears the burden of establishing
                standing to challenge a Fourth Amendment search.
                United States v. Sangineto-Miranda, 859 F.2d 1501,
                1510 (6th Cir. 1988). That burden requires proof that the
                defendant had a legitimate expectation of privacy in the
                premises. Rawlings v. Kentucky, 448 U.S. 98, 104, 100 S.
                Ct. 2556, 65 L. Ed. 2d 633 (1980).
Id.7

                Seemingly recognizing the tenuous nature of his claim, Tyree argued

to the trial court that his seizure was illegal, and that the fruits of that seizure must

be suppressed. This argument begs the question, though: were the cash, drugs and

guns seized fruits of his seizure? We hold that they were not. They were, instead,

found as a direct result of a protective sweep of the home.

                The Commonwealth below, and on appeal, forwards that the police

were properly engaged in a protective sweep of the home during the arrest of

Burse. This protective sweep placed the police in a position to observe

instrumentalities of criminal activity in the home and they obtained a search

warrant based upon those observations.

                It is the Commonwealth which bears the burden of proving that an

exception to the usual requirement that the police have a warrant before invading

the home of a citizen.


7
  This passage is indicative of the aforementioned confusion that has surrounded the
jurisprudence revolving around the concept of a right to raise a Fourth Amendment claim. As
we pointed out earlier, and as the trial court noted in its order, it is not truly a matter of standing,
but a matter of whether one has a reasonable expectation of privacy. Byrd, 138 S. Ct. at 1530.

                                                 -11-
            It is elementary that the Commonwealth bears the burden
            of justifying a warrantless search by establishing that an
            exception to the warrant requirement exists. See Welsh v.
            Wisconsin, 466 U.S. 740, 751, 104 S. Ct. 2091, 2098, 80
            L. Ed. 2d 732 (1984); Kerr v. Commonwealth, 400
            S.W.3d 250, 265 (Ky. 2013) (citing to King v.
            Commonwealth, 386 S.W.3d 119, 122 (Ky. 2012));
            Commonwealth v. McManus, 107 S.W.3d 175, 177 (Ky.
            2003); Commonwealth v. Neal, 84 S.W.3d 920, 923 (Ky.
            App. 2002).

Brown v. Commonwealth, 423 S.W.3d 765, 771-72 (Ky. App. 2014).

            As the trial court found, the Commonwealth provided evidence that

Det. Bowles observed Burse move aside the blanket covering the open rear

window and attempt to leave the home through the window as officers were at the

front of the home. When Burse saw Det. Bowles, he uttered an expletive and

retreated into the home. Burse was, it must be remembered, the subject of the

arrest warrant. Det. Bowles removed the blanket so that he could see inside the

home and ensure his safety. A known, wanted felon, who was alleged to have

committed a murder using a firearm, had just appeared in the window, and then

disappeared from view back into the home and was attempting to elude capture.

When Det. Bowles removed the blanket, he saw a handgun on the bed.

            Contemporaneously, the evidence indicated others in the home, not

the subject of the arrest warrant, were attempting to flee the home through

windows and the rear door, including Tyree through the rear door. Det. Bowles

radioed that he had observed the handgun. Other officers were shouting and


                                        -12-
relaying information over the radios that other persons were in the home and

attempting to flee and then were retreating into the home – a home in which there

was known to be at least one handgun. To ensure the safety of law enforcement

personnel present, including those who had secured Burse and were removing him

from the home and leading him away from the home, the officers engaged in a

“protective sweep.”

             The protective sweep doctrine was first articulated by the United

States Supreme Court in Maryland v. Buie, 494 U.S. 325, 327, 110 S. Ct. 1093,

1094, 108 L. Ed. 2d 276 (1990). “A ‘protective sweep’ is a quick and limited

search of premises, incident to an arrest and conducted to protect the safety of

police officers or others. It is narrowly confined to a cursory visual inspection of

those places in which a person might be hiding.” Id. The Buie Court actually

differentiated between two types of acceptable protective sweeps. The Kentucky

Supreme Court characterized the two types of sweeps in Kerr v. Commonwealth.

             The first type of protective sweep incident to an arrest
             allows officers, “as a precautionary matter and without
             probable cause or reasonable suspicion, [to] look in
             closets and other spaces immediately adjoining the place
             of arrest from which an attack could be immediately
             launched.”

                    The second type of protective sweep incident to an
             arrest allows officers to undertake a broader search of
             places not adjacent to the place of arrest if there are
             “articulable facts which, taken together with the rational
             inferences from those facts, would warrant a reasonably

                                         -13-
             prudent officer in believing that the area to be swept
             harbors an individual posing a danger to those on the
             arrest scene.”

Kerr v. Commonwealth, 400 S.W.3d 250, 266 (Ky. 2013) (citations omitted).

             The type of sweep claimed by the Commonwealth in the present case

would have to fall into the second, broader category as the officers searched not

just the area immediate to the front of the home where Burse was arrested. Thus,

the question presented is whether the Commonwealth presented articulable facts

which would warrant a reasonable officer in believing that the area searched could

have allowed for a person posing danger to the officers to hide. We find, unlike

the trial court, that the Commonwealth provided more than sufficient justification

to conduct the protective sweep.

             In reviewing the facts to determine if there was a sufficient showing

that a reasonable officer might believe that a dangerous person might be present in

the home sufficient to support a sweep, we look to the totality of the

circumstances.

             As we begin our analysis, it is important to remember
             that we must consider the totality of the circumstances
             and whether the facts, taken together, might have caused
             a reasonable officer to have an articulable suspicion of
             danger. See Samson v. California, 547 U.S. 843, 848,
             126 S. Ct. 2193, 2197, 165 L. Ed. 2d 250 (2006);
             Commonwealth v. Marr, 250 S.W.3d 624, 627 (Ky.
             2008); United States v. Taylor, 248 F.3d 506, 514 (6th
             Cir. 2001); United States v. Atchley, 474 F.3d 840, 850
             (6th Cir. 2007) (citing to United States v. Plavcak, 411

                                        -14-
            F.3d 655, 661 (6th Cir. 2005)). We must be careful not
            to look “at a few of the circumstances one-by-one and
            arrive at the invalid conclusion that because none of the
            circumstances alone would justify a sweep they are also
            insufficient collectively.” Brumley, supra, at 290
            (Abramson, J., dissenting) (citing to United States v.
            Rodriguez, 601 F.3d 402 (5th Cir. 2010)); see also
            Baltimore v. Commonwealth, 119 S.W.3d 532, 539 (Ky.
            App. 2003) (holding that we must not “view the factors
            relied upon by the police officer[s] . . . in isolation.”).
            With this key consideration in mind, we look to “all of
            the information available to law enforcement officials at
            the time” of the sweep of Brown’s home. Feathers v.
            Aey, 319 F.3d 843, 849 (6th Cir. 2003).

Brown, 423 S.W.3d at 770.

            The officers and deputy Marshal who testified at the suppression

hearing established that they were serving an arrest warrant on Burse, who was

accused of killing a man by shooting him with a handgun. The accused in that

murder, Burse, had been seen entering the Roosevelt Boulevard home that day by

law enforcement conducting surveillance of the home. When the officers and

deputies announced their presence, several things occurred from which we find

reasonable officers would conclude that a dangerous person could be harbored

within the home. First, a handgun was observed by Det. Bowles once he removed

the blanket covering the open window after Burse attempted to flee through the

window and then retreated. Then, several other people were observed attempting

to flee the home, establishing that more than just Burse was present in the home.

A reasonable officer could have believed that any of those persons could have

                                        -15-
posed a danger to the officers until they were detained, given the presence of a

handgun in the home. See Cousins, 841 F. App’x at 898:

                    Here, the task force at the Dartmouth house had a
             reasonable, articulable, particularized suspicion
             warranting a belief that the house would harbor someone
             dangerous to the officers. That Mr. Moore lived there
             and was wanted on gun and drug charges increased the
             likelihood that firearms would be inside, increasing the
             chance of danger. It also raised the reasonable suspicion
             that others might be inside if Mr. Moore were continuing
             his drug-trafficking activities.

             In Brumley v. Commonwealth, the Kentucky Supreme Court held that

the known presence of firearms at the home where an arrestee is found is

insufficient alone to establish sufficient reasonable suspicion to justify a protective

sweep. 413 S.W.3d 280, 286 (Ky. 2013). “Therefore, this knowledge [the

presence of firearms] alone does not create ‘reasonable suspicion’ that the officers

were in imminent peril.” Id.

             This Court likewise recognized that the suspected presence of

firearms, alone, are insufficient to establish reasonable suspicion to justify a sweep

in Brown, 423 S.W.3d at 771. In Brown, this Court determined that it was the

“suspected” presence of persons which is essential in evaluating whether a

reasonable officer would have justification to sweep for danger. “In other words,

the suspected presence of persons, not merely of firearms, is the essential and

overriding element behind the protective sweep exception; and that element is


                                         -16-
lacking in this case.” Id. at 771. In the present case, the officers had observed both

a handgun and numerous other persons in the home, where the handgun was

known to be.

             Further, the police did not engage in an assumption that other persons

were present in the home in this case. The officers saw multiple persons other than

Burse at the home when they served the arrest warrant. These people retreated into

the home where a handgun had been observed.

             In Wilson v. Morgan, 477 F.3d 326 (6th Cir. 2007), a
             defendant sued for violation of her federal constitutional
             rights following her arrest, along with that of two other
             suspects, just outside of her home. While the three
             detained suspects sat on the lawn of the home, officers
             observed a light inside the home turn on and then off.
             Based on this observation, officers conducted a
             protective sweep of the home. In finding the protective
             sweep to have been justified, the Court contrasted these
             facts with those in [United States v. Colbert, 76 F.3d 773
             (6th Cir. 1996),] emphasizing that, unlike in Colbert,
             officers “had reason to believe that . . . there was at least
             one other person in the home based on the [observation]
             that a light had been turned on and off . . . .” 477 F.3d at
             339. This, the Court said, provided “the articulable
             suspicion that a person possibly posing a danger still
             lurked in the . . . residence.” Id.

Brown, 423 S.W.3d at 769.

             Tyree suggests that once Burse was arrested and removed from the

home, any right to conduct a protective sweep had concluded. And the trial court




                                         -17-
declared that once Burse was removed from the home, law enforcement no longer

was entitled to sweep. That is erroneous.

            A search that occurs only after the danger has passed
            does not act to protect officers, as it serves only to
            endanger officers who would not have previously been in
            danger. The Buie Court expressly addressed that by
            stating that in any event a protective sweep should last
            “no longer than it takes to complete the arrest and depart
            the premises.”

Trial Court Order (citing Buie, 494 U.S. 325, 110 S. Ct. 1093).

            We find the trial court read Buie much too narrowly. When the

protective sweep was begun, it was just as Deputy Hotchkiss was leaving the

residence with Burse in handcuffs; the arrest and departing from the residence had

not ended. Also, so long as law enforcement is still on scene, they remain on the

premises and subject to the danger of an armed person hiding in the home. Law

enforcement has a right to protect against attacks by those remaining in a home

from which an arrestee has been removed, regardless of how cooperative the

arrestee might have been. The danger does not end once the arrestee is removed

from the home, and neither does the right to sweep. As we pointed out in Brown,

supra:

             “[T]he immediate interest of police officers in taking
             steps to assure themselves . . . that the house in which a
             suspect is being, or has just been, arrested is not
             harboring other persons who are dangerous and who
             could unexpectedly launch an attack.” Buie, 494 U.S. at
             333, 110 S. Ct. at 1097-1098.

                                        -18-
423 S.W.3d at 768 (emphasis added).

             Further, “[t]he Sixth Circuit has also held that circumstances other

than those in which a defendant has already been arrested ‘can give rise to equally

reasonable suspicion of equally serious risk of danger . . . .’ United States v.

Gould, 364 F.3d 578, 584 (5th Cir. 2004).” Id. at 770.

             The dissent in Brumley addressed the question of whether officers are

entitled to protect themselves from a reasonable perceived danger which could

occur both before and after the arrest has been completed.

             The officers are entitled to take steps to ensure their
             safety both before and after the arrest. In determining
             whether a protective sweep was justified, a reviewing
             court considers the totality of the circumstances
             surrounding the officer’s actions and asks whether in
             those circumstances a reasonable officer might have had
             the requisite articulable suspicion of danger.

Brumley, 413 S.W.3d at 290 (Abramson, J., dissenting) (citations omitted).

             We believe that under the totality of circumstances, the officers were

justified in entering the home on Roosevelt Boulevard to conduct a protective

sweep. They were serving a murder warrant, and the victim had died from a

gunshot. A handgun was observed in the home and that information was

immediately radioed to the other officers. In a very short period of time, less than

two minutes, officers approached the home, encountered multiple occupants,

arrested Burse, and observed a handgun and evidence of drugs in the home. Based



                                         -19-
upon those observations, a search warrant to thoroughly search the home was

obtained. That search revealed a significant amount of cash and controlled

substances, along with several other handguns. The suspicion that there might be

other handguns in the home, and people who might be a danger, was reasonable

under the totality of the circumstances.

             At the suppression hearing, the trial court cited both Steagald v.

United States, as well as Payton v. New York. In Steagald, law enforcement had an

arrest warrant for a person they had traced to an address associated with a

particular telephone number. 451 U.S. 204, 101 S. Ct. 1642, 68 L. Ed. 2d 38

(1981). There was no evidence that the subject of the warrant had ever even been

seen at the residence; simply the phone number tied the suspect to the address.

Upon attempting to serve the warrant, the police did not find the subject of the

warrant at the address, but did find evidence of drug activity. What is most

significant, however, is that in Steagald, the government failed to object to whether

the party asserting an expectation of privacy in the residence had a reasonable

expectation, but actively argued that Steagald was a resident at the home to bolster

a connection to the contraband found therein. Id. at 216 (“[P]etitioner’s interest in

being free from an unreasonable search of his home.”).

             In the present case, not only did the government raise the question of

whether Tyree had a reasonable expectation of privacy in the property such that he


                                           -20-
could challenge the search, the facts are otherwise divergent. In Steagald, the

resident told officers no one was in the home besides her, as Steagald and an

acquaintance had been standing on the front porch as officers arrived and were

already detained. The men did not attempt re-entry into the home. No guns were

observed. This case is quite different, and that difference constitutes a reasonable

belief that danger could be harbored such as to justify the sweep.

             In Payton v. New York, also oft cited by the trial court, the police went

to Payton’s apartment on the strength of probable cause to arrest him for the

murder of a gas station manager a few days prior. 445 U.S. 573, 576, 100 S. Ct.

1371, 1375, 63 L. Ed. 2d 639 (1980). Arriving at the apartment, they noted lights

and music emanating from the unit, but got no response to knocking on the door.

After using crowbars to breach the door, no one was found inside, but evidence in

plain view was seized. The court held that as the government had argued no

exigency to justify the warrantless breach of the home, the government had not

established sufficient reason for the invasion of the home. “Absent exigent

circumstances, that threshold [to the home] may not reasonably be crossed without

a warrant.” Id. at 590, 100 S. Ct. at 1382. Again, the trial court’s reliance is

misplaced.




                                         -21-
             There were specific facts in the present case which established a

reasonable belief on the part of law enforcement that dangerous people may be

hiding in the same home where at least one handgun was observed.

             In particular, prior intelligence that an arrestee possesses
             firearms clearly heightens officer safety concerns, United
             States v. Davis, 471 F.3d 938 (8th Cir. 2006), and
             unidentified shuffling noises at the scene is a textbook
             example of the sort of specific, articulable, suspicion-
             generating facts Buie requires. Maren J. Messing, The
             Protective Sweep Doctrine: Reaffirming A Limited
             Exception, 44 Colum. J.L. & Soc. Probs. 33, 50 (2010)
             (“‘Specific facts,’ on the other hand, relate to the case at
             issue, such as when the police have seen a person enter
             the home who is unaccounted for at the time of the first
             arrest, or when the police have heard a noise coming
             from a back room.”).

Brumley, 413 S.W.3d at 290-91 (Abramson, J., dissenting).

                                  CONCLUSION

      We hold the trial court erred in holding that Tyree’s Fourth Amendment

rights were violated when law enforcement performed a protective sweep of the

Roosevelt Boulevard residence. Tyree had no reasonable expectation of privacy in

the home as he was not a resident nor was it even established that he was an invited

guest. Further, he did not forward any interest in the contraband seized such as to

have a possessory right in the items. We reverse the trial court’s order granting

suppression and remand this matter back to the trial court for further proceedings

consistent with this Opinion.



                                         -22-
           ALL CONCUR.

BRIEFS FOR APPELLANT:            BRIEF FOR APPELLEE:

Daniel Cameron                   Sarah D. Dailey
Attorney General of Kentucky     Shannon Dupree
                                 Frankfort, Kentucky
Courtney Hightower
Assistant Attorney General
Frankfort, Kentucky




                               -23-